 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER OLIN JONES,                                  No. 2:15-cv-0680 TLN DB P
12                        Plaintiff,
13           v.                                           ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          Plaintiff is a former prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. On November 9, 2018, the undersigned held a status conference to determine

19   whether the parties have reached a settlement or whether an evidentiary hearing is necessary on

20   defendants’ motion to enforce the settlement. Nicole Cahill appeared for defendants. There was

21   no appearance for plaintiff.

22          Based on plaintiff’s most-recent filing with the court on the matter, it appears that he is

23   willing to settle this case on the terms described in defendants’ motion to enforce settlement.

24   (See ECF Nos. 75, 65.) Therefore, the court made the following orders in court:

25          1. Within 30 days, defendants’ counsel shall file either: (a) a notice of settlement and

26                dismissal of this action signed by both parties or (b) a statement regarding the status of

27                counsel’s attempts to obtain a signed settlement agreement.

28   ////
                                                         1
 1             2. Based on plaintiff’s failure to appear in court for the November 9 status conference, if

 2                  plaintiff fails to either sign the settlement agreement or, by December 9, 2018, inform

 3                  the court why he is not willing to do so, the court may recommend dismissal of this

 4                  action.

 5             IT IS SO ORDERED.

 6   Dated: November 9, 2018

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/jone0680.sts conf sett

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
